UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6063


CLAYTON WILLIAMS,

                  Plaintiff – Appellant,

             v.

STEVEN RYAN, Physical Therapist; DWAIN M. BREWER, Officer,
CO II; RODERICK R. SOWER, CCE Warden,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:07-cv-03461-JFM)


Submitted:    May 15, 2009                    Decided:   June 3, 2009


Before WILKINSON, TRAXLER, and AGEE, Circuit Judges.


Remanded by unpublished per curiam opinion.


Clayton Williams, Appellant Pro Se. Rex Schultz Gordon, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Clayton Williams seeks to appeal the district court’s

order   granting         Defendants’            motion       for     summary     judgment         and

dismissing        his    42     U.S.C.A.         § 1983      (West     2007)     civil        rights

action.      Williams’ notice of appeal was received in the district

court   shortly         after       the    expiration         of    the    thirty-day         appeal

period.       Fed.      R.     App.       P.    4(a)(1)(A).           Because        Williams      is

incarcerated and proceeding pro se, the notice is considered

filed   as    of     the      date        it    was      properly     delivered        to     prison

officials for mailing to the district court.                                 Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266 (1988).                                       The date on

which Williams properly delivered his notice of appeal to prison

officials     for       mailing       to       the       district    court      is    not     fairly

ascertainable from the current record.

             Accordingly,            we        remand      the      case   for       the    limited

purpose      of     allowing          the       district         court     to        obtain       this

information from the parties and to determine whether the filing

was timely under Fed. R. App. P. 4(c)(1) and Houston.                                             The

record, as supplemented, will then be returned to this court for

further consideration.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before          the    court       and      argument     would     not        aid   the

decisional process.

                                                                                           REMANDED

                                                     2